DETAILED ACTION

The Applicant’s amendment filed on April 26, 2021 was received.  Claims 1, 4-5 and 9-13 were amended.  Claim 14 remains withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 26, 2021.

Drawings
The drawings filed on April 26, 2021 are acceptable and the objections raised in the last office action are withdrawn.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ozaki et al. and Nakagawa et al. on claims 1-13 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 2009/0044749) in view of Nakagawa (US 2011/0305543) and Koshti (US 2015/0045961).
In regards to claim 1, Ozaki teaches a substrate processing apparatus (100) comprising:
an air valve-AV65 (intake damper) and cleaning air unit (134) comprises a supply fan (intake fan), the clean air unit communicates with an intake port (see tube between air valve-AV65 and clean air unit) that sucks air to a transfer chamber (102) connected to a process chamber (202) in which processing of a wafer/substrate is performed (fig. 3-4; para. 34, 45, 61);

an exhaust valve-AV66 is connected to an exhaust duct (312) that connects to the transfer chamber (para. 56-59);
a switch (see 1 PASS S/W) which is set by a recipe stored on a hard disc (306), where the recipe maybe a purge recipe (mode) for purging the transfer chamber with inert gas is provided or an atmospheric recipe (mode) where supply of at least air is provided to the transfer chamber (fig. 5, 8; para. 72, 75, 78, 100-109, 137);
a controller (321) controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66, where the controller is executes a purge or atmospheric recipe (fig. 4-8; para. 69-72, 75, 77-78, 112).
Ozaki does not explicitly teach an exhaust fan.
However, Nakagawa teaches a first and second exhaust fans (64/65) which connect to a first and second exhaust ducts (61/62) for exhausting a waiting station (12) within a housing (11), where a controller (70) control the first and second exhaust fans (fig. 4-7; para. 41-43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the exhaust fan(s) connected to the exhaust duct of Nakagawa onto the exhaust duct  of Ozaki because Nakagawa teaches it will provide uniform flow of air flow which prevents contamination (para. 7).
Ozaki and Nakagawa does not explicitly teach a gate valve that makes the transfer chamber into a closed space.
However, Koshti teaches slit valves-134 are provided between a transfer chamber (102) and process chambers (108).  Koshti teaches slit valves-136 are also provided between the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the slit valve of Koshti onto the cap attachment/detachment mechanism-123 of Ozaki and Nakagawa which separates the transfer chamber and an area of the pod transport device-118 because Koshti teaches it will provide control of the environmental conditions within the chambers (para. 7-8). 
 Further regarding claim 1, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches the controller which performs a control that the wafer is loaded on or discharged from a boat (217, substrate support) in the transfer chamber, the boat is loaded into the process chamber with the wafer, and then the boat is unloaded to the transfer chamber (fig. 2; para. 36-38).
Ozaki, Nakagawa and Koshti teach the structural elements of the claim of the controller, the boat, the slit valve between the transfer chamber and the process chamber, the slit valve between the transfer chamber and the pod transport device-118, where the controller is capable of the process of transferring the boat between the transfer chamber and the process chamber, in a state in which the slit valve is open when the switch selects atmospheric recipe/mode.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
In regards to claim 2, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches a oxygen concentration sensor (OV1, oximeter) measures an oxygen concentration a flow of air from the transfer chamber, where Ozaki teaches the controller controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66 based on a recipe, where recipe may comprise: setting the clean air unit to be turned on and opening the air valve-AV65; setting the exhaust fan to be turned on and opening the exhaust valve-AV66; and setting the inert gas valve-AV56 to be closed  (fig. 3; para. 58, 61-62, 73, 108).
In regards to claim 3, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches a oxygen concentration sensor (OV1, oximeter) measures an oxygen concentration a flow of air from the transfer chamber, where Ozaki teaches the controller controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66 based on a recipe, where recipe may comprise: setting the clean air unit to be turned off and closing the air valve-AV65; setting the exhaust fan to be turned off and closing the exhaust valve-AV66; and setting the inert gas valve-AV56 to be opened (fig. 3; para. 63-65).
In regards to claim 4, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches the controller provides that the wafer is loaded on or discharged from the boat in the transfer chamber, the boat is loaded into the process chamber with the wafer, and then the boat is unloaded to the transfer chamber; 
where the controller controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66 during loading or unloading of the wafers from the boat (fig. 2; para. 36-38, 75-76).
In regards to claims 5, 10-13, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches a oxygen concentration sensor (OV1, oximeter) measures an oxygen concentration 
Ozaki, Nakagawa and Koshti do not explicitly teach a second exhaust valve installed at a top of a substrate support elevator mechanism that loads a substrate support into the process chamber to process the substrate and then unloads the substrate support to the transfer chamber.
However, Nakagawa teaches a suction inlet (33, second exhaust valve) which is connected to suction duct (32), where the suction inlet is positioned at a top of a boat (21) connected to a boat elevator (19, substrate support elevator) (fig. 3-7, para. 28-29, 32-33, 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the exhaust fan(s) connected to the exhaust duct of Nakagawa onto the exhaust duct of Ozaki, Nakagawa and Koshti because Nakagawa teaches it will provide uniform flow of air flow which prevents contamination (para. 7).
In regards to claims 6-8, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches the controller which switch the atmosphere (para. 60), where the controller is capable of determining ON/OFF state of the switch used when selecting one of one of the atmospheric recipe/mode and the purge recipe/mode, where the setting of the mode are stored on a hard disc (306, memory) and the controller is connect to a monitor (324, display device) to display the setting (fig. 5-8, para. 77-97).

Response to Arguments
Applicant’s arguments, see pages 12 to 13, in response filed April 6, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Ozaki et al. and . have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ozaki, Nakagawa and Koshti.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717